i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00738-CR

                                        IN RE Forest L. HOLMES

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 16, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 17, 2009, relator Forest L. Holmes filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion for an examining trial.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion


           1
         … This proceeding arises out of Cause No. 2009-CR-9830, styled State of Texas v. Forest L. Holmes, in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                      04-09-00738-CR



by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                     PER CURIAM

DO NOT PUBLISH




                                                 -2-